Citation Nr: 1041352	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-40 802	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from March 1963 to March 1965.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which denied entitlement to 
automobile and adaptive equipment or adaptive equipment only.  


FINDINGS OF FACT

1.  The Veteran served on active duty from March 1963 to March 
1965.  

2.  On October 18, 2010, the Board was notified that the Veteran 
had died in August 2010.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
Veteran's claim following the Veteran's death.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the Veteran died during the pendency of the instant 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the Veteran's death.  
Therefore, it must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  In 
reaching this determination, the Board intimates no opinion as to 
the merits of this appeal or to any derivative claim brought by a 
survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the Department of Veterans Affairs (VA) 
Regional Office from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


